DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 7, note that the recitation of “respective cavities in the substrate” lacks sufficient antecedent basis, because it is not clear when and how the cavity was formed in the substrate? Appropriate clarification is needed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10-12, 16, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Onda et al. (US 2013/0271238) in view of Nakamura et al. (US 2017/0201232).
Regarding claims 1 & 16, Onda (i.e. FIGS. 1 & 2) discloses a method of fabricating a filter (the ladder filter of Fig. 2) device, comprising:
forming a back-side frequency setting layer (an insulating film 121 formed on an upper surface side (of 120 in Fig. 4) of the main substrate body 120, §0124) on one a surface of a substrate (upper side of 120 in Fig. 4);
attaching the piezoelectric plate (The piezoelectric layer 143 is formed on the insulating film 121, §0134) to the substrate (120) such that the back-side frequency setting layer (121) is sandwiched between the (top) surface of the substrate (120) and the back surf ace of the piezoelectric plate (143), portions of the piezoelectric plate and backside frequency setting layer forming a plurality (for plurality of resonator of the ladder filter of Fig. 2) of diaphragms (Fig. 4) spanning respective cavities (C2) in the substrate (120); wherein the cavities are formed in the support substrate 101s (FIGS. 6F and 6G) using the reactive ion etching (RIE) technique from the lower surface side of the support substrate 101s (§0149).
forming a conductor pattern (144, the cross-sectional view if shown in Fig. 4 and the top view is shown in Fig. 5) on a front surface (top) of the piezoelectric plate (143), the conductor pattern defining a plurality (although in fig. 4 one of the resonators is shown, the filter of Fig. 2 requires plurality of such resonators where the each of the conductor patterns 144 defines one resonator of the plurality of resonators of the ladder filter of Fig. 2) of acoustic resonators including one or more shunt resonators (Rp in Fig. 4) and one or more series resonators (Rs), each of the plurality of acoustic resonators including an interdigital transducer (IDT) formed on the front surface of the piezoelectric plate, interleaved fingers of each IDT disposed on a respective diaphragm (144 in Fig. 4 is one such IDT conductor patterns of the plurality of the resonators Rs and Rp shown in Fig. 2);
Onda although shows removal of the back-side frequency setting layer (121) from the back surfaces of the diaphragms (such as the one formed by the piezoelectric layer 143 over the cavity C2 in Fig. 4), Onda although is not explicit about removing the back-side frequency setting layer (121)  selectively only of the one or more series resonators, rather Onda teaches removal of the layer 121 fully (Fig. 4) or partly (Fig. 6G, §0149) from all resonators of the receiving filter (§0134). Please note that even if the back-side frequency setting layer (121) of all of the resonators (series and shunt) of the receiving filter is removed by Onda, it reads on claim 1, because claim 1 doesn’t necessarily require that removing of the back-side frequency setting layer is done selectively for one or more of the series resonators only and cannot be done for the shunt resonators.   
However, Onda is silent about the front-side frequency setting layer over the interleaved fingers and the front surfaces of the diaphragms of the one or more shunt resonators;
Nakamura (of the same inventive entity, i.e. Taiyo Yuden) teaches in a SAW filter (in Fig 1B) similar to Onda (i.e. interdigital transducer (IDT) formed on the front surface of the piezoelectric plate) teaches the front-side frequency setting layer (a silicon oxide (SiO2) film 22 is formed on the piezoelectric substrate 10 to cover the IDT electrodes 16 as well as the top of the piezoelectric substrate. The Temperature Coefficient of Frequency TCF of the silicon oxide film 22 is opposite in sign to the TCF of the piezoelectric substrate and thus, the absolute value of the TCF of the acoustic wave resonator reaches close to zero and frequency is stabilized over temperature. Therefore, the SiO2 film 22 acts as the front side frequency setting layer. Also, since the acoustic wave in the SiO2 film 22 is slower than the surface acoustic wave excited by the piezoelectric substrate 10. Accordingly, the acoustic wave is confined to the silicon oxide film 22 and the piezoelectric substrate 10. The resonant frequency of the acoustic wave resonator can be adjusted by adjusting the film thickness of the silicon oxide film 22. Thus, the SiO2 film 22 can be used as a frequency adjusting film, Nakamura: §0024) over the interleaved fingers and the front surfaces. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the resonators (101 of Fig. 4, or in other words the whole ladder filter as shown in Fig. 2 of Onda) in Onda to have covered with SiO2 film similar to that of Nakamura to achieve the obvious benefits of stabilization of frequency over temperature as well as option of adjusting the frequency by the thickness of the cover layer of SiO2. Such a modification would have been considered obvious since this technique of a cover layer of SiO2 is well-known in the industry (see for example Nishii et al. (US20130207747), Ito et al. (US20180013400), Fujii et al. (20070296304) just a name a few) and Nakamura and Ito being of the same inventive entity as of Onda, it is well known to the inventive entity of Onda yielding expected results. With such an additional SiO2 layer over the IDT electrodes and piezoelectric layer, the resultant combination of Onda and Onda teaches a front-side frequency setting layer (similar to 22 of Fig. 1B of Nakamura) on all of the shunt and series resonators of the resultant combination. Hence although the resultant combination is not teaching formation of a front-side frequency setting layer over the interleaved fingers and the front surfaces of the diaphragms of the one or more shunt resonators selectively rather the combination would teach formation of a front-side frequency setting layer over all resonators of the receiving filter (§0134). Similar to the argument for series resonators as stated above, note that even if the front-side frequency setting layer is formed on all of the resonators (series and shunt) of the receiving filter, it reads on claim 1, because claim 1 doesn’t necessarily require the front-side frequency setting layer done selectively for one or more of the shunt resonators only and cannot be done for the series resonators. Further per claim 10, the resultant combination would teach that a passivation and tuning layer (SiO2) has been formed over all of the plurality of acoustic resonators and also teaches on claims 11 and 12, that a front-side frequency setting layer of silicon dioxide is also laid over the IDT fingers and front surface of the diaphragm of the one or more series resonators. Although a second front-side frequency setting layer is claimed, since the first and the second front-side frequency setting layers doesn’t necessarily have to be different per claim 11, the resultant combination also teaches on claim 11. Regarding claims 2, 5 and 19, Onda teaches that the insulating film 121 is a silicon oxide film (§0126) and thus in the resultant combination the front-side frequency setting layer (SiO2) and the backside frequency setting layer (SiO2) are formed of the same dielectric material. Also, per claim 6, according to Onda since the backside frequency setting layer could be silicon nitride as well and for the resultant combination having SiO2 as the frontside frequency setting layer, the front-side frequency setting layer and the back-side frequency setting layer could be of two different materials. Further per claims 3, 4, 8 and 20-22, since the thickness of the back-side frequency setting layer (121) in Onda and the thickness of the piezoelectric plate (143) are not limited, it is well within the purview of a person of ordinary skill in the art to set the backside frequency setting layer at 30% or 35 % and less than or equal to 50% of a total thickness of the front-side frequency setting layer and the back-side frequency setting layer as greater than 25% of a thickness of the piezoelectric plate. 
Allowable Subject Matter
Claims 7, 9, 13-15, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowable over the closest prior arts of record Onda and Nakamura, since none of those prior arts is explicit about A2 spurious mode and its relative suppression based on a thickness of the front-side frequency setting layer and a thickness of the back-side frequency setting layer.
Claims 9 is allowable over the closest prior arts of record Onda and Nakamura, since none of those prior arts is explicit about relative thickness of the front-side frequency setting layer over one or the other of the shunt resonators of the ladder filter.
Claims 13-15 are allowable over the closest prior arts of record Onda, since in Onda method, cavities are formed after the attachment of the piezoelectric layer not before (Figs 6A-6G and Figs. 8A-8E) and cavities are not formed in Onda by using an etchant introduced via holes in the piezoelectric plate and back-side frequency setting layer. Also removing the back-side frequency setting layer from the back surfaces of the diaphragms is done in Onda from the bottom side not through dropping etchants from top side through holes in the piezoelectric plate and back-side frequency setting layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843